                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION


PERRY DAVENPORT,                    )
                                    )
            Plaintiff,              )                 Civil Action No. 20-cv-1371
      v.                            )
                                    )                         COMPLAINT
DOUGLAS DYNAMICS, LLC               )
                                    )
            Defendant.              )                 JURY TRIAL DEMAND
                                    )
____________________________________)

                               NATURE OF THE ACTION

        Plaintiff, PERRY DAVENPORT (“Mr. Davenport”), brings this action pursuant to

the Family Medical Leave Act (“FMLA”), 29 U.S.C. §2601 et seq. to remedy acts of

employment discrimination, interference and retaliation perpetrated against him by

DOUGLAS DYNAMICS, LLC. (“DD” or “Defendant”)

                             JURISDICTION AND VENUE

        1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, and 1343.

        2.     The Employment practices alleged to be unlawful were committed within

the jurisdiction of the United States District Court for the Eastern District of Wisconsin.

                                         PARTIES

        3.     Mr. Davenport is a citizen of the United States and a resident of Wisconsin.

At all times relevant to this action, Mr. Davenport was certified for leave under the FMLA

and was employed by Defendant until his employment was terminated on December 23,

2019.

                                                                                              1

        Case 2:20-cv-01371-SCD Filed 09/03/20 Page 1 of 6 Document 1
        4.     At all relevant times, Defendant DD is a private employer with principal

offices in Milwaukee, Wisconsin.

        5.     At all relevant times, Defendant has continuously been a covered employer

engaged in an industry affecting commerce 29 CFR 825.104.

                              FACTUAL ALLEGATIONS

        6.     Mr. Davenport became an assembler for Defendant beginning in March of

2019.

        7.     In or about November of 2019, Mr. Davenport applied for FMLA leave to

take place between December 9, 2019 through December 15, 2019 for the birth of his child.

        8.     While on his leave, Mr. Davenport was told by DD that his employment

was terminated for failing to appear at work between December 9 and December 15 of

2019.

        9.     Mr. Davenport complained to DD that he was on noticed leave and had job

protections under FMLA.

        10.    DD reinstated Mr. Davenport who then returned to work on December 23,

2019, a week after he should have returned.

        11.    Upon returning to work, he again complained to DD that he should not have

been terminated while on FMLA leave.

        12.    Later that same day DD terminated Mr. Davenport’s employment again, this

time stating that his complaints about the illegal termination were considered insubordinate

and violating the Employee Conduct policy.




                                                                                          2

        Case 2:20-cv-01371-SCD Filed 09/03/20 Page 2 of 6 Document 1
                                        Count One
                                    Violation of FMLA
              (Interference with rights under the Family Medical Leave Act)

        13.      Mr. Davenport realleges and incorporates by reference the allegations

contained in all preceding and all subsequent paragraphs of the Complaint as though fully

set forth herein.

        14.      Defendant is an employer covered by the Family and Medical Leave Act

pursuant to 29 USC 2601 et seq.

        15.      In or about December of 2019 through the remainder of his employment,

Mr. Davenport was entitled to leave under the Family and Medical Leave Act, pursuant to

29 CFR §825.114.

        16.      Defendant engaged in prohibited conduct under the FMLA by interfering

with, restraining or denying Mr. Davenport rights provided under the Act by terminating

his employment while on FMLA protected leave.

        17.      Defendant interfered with the rights of Mr. Davenport under the Act by

threatening to discipline, or disciplining the use or attempted use of FMLA.

        18.      Defendant’s action interfered with Mr. Davenport’s rights under the FMLA,

including but not limited to the right to be to be free from threats and discipline for

exercising his rights under the law and to be given the same opportunities, terms and

conditions of employment as that of other similarly situated employees.

        19.      Ultimately, Defendant interfered with Mr. Davenport rights under the

FMLA by terminating his employment a second time.

        20.      Defendant's actions were intentional, with deliberate disregard for the rights

and sensibilities of the Mr. Davenport.



                                                                                             3

       Case 2:20-cv-01371-SCD Filed 09/03/20 Page 3 of 6 Document 1
        21.     As a direct and proximate result of Defendant's wrongful acts and

omissions, Mr. Davenport sustained loss of earnings and earning capacity; loss of fringe

and pension benefits; suffered mental anguish, physical and emotional distress; humiliation

and embarrassment; loss of professional reputation, and loss of the ordinary pleasures of

everyday life, including the right to pursue gainful employment of his choice.

                                       Count Two
                                  Violation of FMLA
              Discrimination/Retaliation for Engaging in Protected Activity

        22.     Mr. Davenport realleges and incorporates by reference the allegations

contained in all preceding and all subsequent paragraphs of the Complaint as though fully

set forth herein.

        23.     Mr. Davenport was, at all relevant times, engaged in the protected activity

of requesting and using FMLA leave.

        24.     Mr. Davenport was, at all relevant times, engaged in the protected activity

of complaining of interference with his FMLA rights.

        25.     As a result of Mr. Davenport’s use of FMLA and complaints of

discrimination, the terms and conditions of Mr. Davenport’s employment with DD became

less favorable than other similarly situated employees who had not made complaints of

discrimination for the use of FMLA.

        26.     As a result of the disparate treatment, Mr. Davenport suffered damages,

including the opportunity to earn more wages.

        27.     Ultimately, Defendant terminated Mr. Braun’s employment because of his

use of FMLA and complaints of discrimination and retaliation.




                                                                                         4

       Case 2:20-cv-01371-SCD Filed 09/03/20 Page 4 of 6 Document 1
         28.   The intentional and retaliatory conduct of the Defendant complained of

herein was willful, wanton, deliberate, malicious, egregious and outrageous warranting the

imposition of liquidated damages.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff PERRY DAVENPORT, respectfully requests that this

Court:

         A.    Order Defendant DOUGLAS DYNAMICS, LLC to make whole Mr.

Davenport, by providing appropriate back pay with prejudgment interest, in amounts to be

determined at trial, and other affirmative relief necessary to eradicate the effects of its

unlawful employment practices, including but not limited to reinstatement or placement in

the positions for which he should have been hired or front pay in lieu of reinstatement.

         B.    Order Defendant DOUGLAS DYNAMICS, LLC to make whole Mr.

Davenport, by providing compensation for past and future pecuniary losses resulting from

the unlawful employment practices described above, including, but not limited to job

search expenses, effects on credit history, debt, loss of benefits, increase in insurance costs

and other incidental expenses, in amounts to be determined at trial.

         C.    Order Defendant DOUGLAS DYNAMICS, LLC to pay Mr. Davenport

liquidated damages pursuant to the FMLA.

         D.    Award Mr. Davenport his reasonable attorney’s fees and costs, including

but not limited to expert witness fees as provided for under the FMLA.

         E.    Award Mr. Davenport with interest on any awards at the highest rate

allowed by law; and

         F.    Grant such further relief as the Court deems necessary and proper.



                                                                                             5

         Case 2:20-cv-01371-SCD Filed 09/03/20 Page 5 of 6 Document 1
                               JURY TRIAL DEMAND

       Plaintiff, JOSEPH E. BRAUN, requests a jury trial on all matters as to which he is

entitled by law.

                                                   LAW OFFICE OF ADAM M. KENT

Dated: September 3, 2020                           s/Adam M. Kent                  .
                                                   Adam M. Kent
                                                   Attorney for Plaintiff

                                                   7670 N. Port Washington Rd
                                                   Suite 105
                                                   Milwaukee, WI 53217
                                                   (619) 892-8422
                                                   Attorney@adamkentlegal.com
                                                   WI Bar No.: 1099634




                                                                                       6

      Case 2:20-cv-01371-SCD Filed 09/03/20 Page 6 of 6 Document 1
